— Appeal by Victor Lubczenko, a defendant in Action No. 1, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated November 19, 1980, as, upon granting his motion to “rehear” a previously denied motion to consolidate, adhered to the original determination denying consolidation. Order reversed insofar as appealed from, with $50 costs and disbursements, original determination vacated and motion to consolidate granted. Under the facts herein, where both actions arose out of the same automobile accident, it was error to deny consolidation (see Paolo v Eilat, 51 AD2d 585). Titone, J.P., Gulotta, Cohalan and O’Connor, JJ., concur.